t c memo united_states tax_court mato l marinovich and daphne marinovich petitioners v commissioner of internal revenue respondent docket nos filed date john t morin and edward s saviano for petitioners blizabeth girafalco chirich for respondent memorandum opinion swift judge this matter is before us in these consolidated cases on respondent's motion for summary_judgment with regard to the deductibility as a loss under sec_165 of the amount of cash invested ina tax_shelter partnership unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background petitioners invested in white rim oil_and_gas associates white rim a utah limited_partnership that was part of a group of tax-oriented limited_partnerships that had the stated general objective of among other things investing in enhanced oil recovery technology for the recovery_of oil and natural_gas the parties herein stipulate that white rim's transactions for all relevant purposes were identical to those of technology oil_and_gas associates technology one of the partnerships involved in our test case opinion in 99_tc_132 affd sub nom 28_f3d_1024 10th cir further other than petitioners' claim for loss deductions under sec_165 with respect to the amount of cash invested in white rim petitioners agree to be bound by krause with respect to the disallowance of tax deductions relating to white rim's claimed losses interest_expense deductions and investment_credit when the petitions were filed petitioners resided in new york new york during and petitioners invested in white rim by transferring to white rim dollar_figure in cash and by executing in favor of white rim promissory notes in the total face_amount of dollar_figure petitioners made no payments on the promissory notes on their federal_income_tax returns for and petitioners claimed large losses interest_expense deductions and an investment_credit relating to their investment as limited partners in white rim on audit respondent disallowed these claimed losses interest_expense deductions and investment_credit in the krause v commissioner supra test cases we analyzed primarily at the partnership level the objective of the particular partnership activities and transactions involved in krause we concluded that the partnership activities and transactions were tax-motivated and did not have the requisite profit objective to support the losses claimed and we sustained respondent's disallowance of the claimed losses relating to the taxpayers’ investments in the partnerships we found that the transactions did not constitute legitimate for-profit business transactions also on the ground that the underlying debt obligations did not constitute genuine debt we sustained respondent's disallowance of the claimed interest deductions relating thereto and we imposed an increased interest rate under sec_6621 we did not sustain respondent's determinations under sec_6653 and and of additions to tax for negligence for valuation overstatements and for substantial understatements of tax as indicated our findings and holdings in krause v commissioner supra were affirmed by the u s court_of_appeals for the tenth circuit for purposes of this motion for summary_judgment petitioners concede that no profit objective existed at the white rim partnership level and respondent concedes that profit objective existed at the individual partner level discussion under sec_165 deductions are allowed for losses sustained during the taxable_year not_compensated_for_by_insurance_or_otherwise under sec_165 in order for individual taxpayers to be entitled to loss deductions with respect to funds invested in partnerships the underlying partnership transactions must have economic_substance and at the partner level the individual taxpayers must have had a profit objective for investing in the partnerships see 982_f2d_163 6th cir affg per curiam tcmemo_1991_449 farmer v commissioner tcmemo_1994_342 wright v commissioner tcmemo_1994_288 even if taxpayers invest in the partnerships with the individual objective of making a profit taxpayers are not entitled to deduct out-of-pocket cash invested in the partnerships as losses under sec_165 if the partnership transactions lack economic_substance see illes v commissioner supra pincite hoffpauir v commissioner tcmemo_1996_41 schafer v commissioner tcmemo_1994_569 farmer v commissioner supra wright v commissioner supra daoust v commissioner tcmemo_1994_203 omerza v commissioner tcmemo_1992_206 further our finding in krause v commissioner supra pincite that the transactions were tax-motivated and did not and do not constitute legitimate for-profit business transactions imported that the transactions lacked economic_substance see 29_f3d_98 2d cir affg 100_tc_271 962_f2d_973 10th cir affg brock v commissioner tcmemo_1989_ 954_f2d_836 2d cir affg per curiam fox v commissioner tcmemo_1988_570 945_f2d_344 n 10th cir affg 87_tc_1087 862_f2d_1486 11th cir affg 87_tc_1087 contrary to the above authority and for the limited purpose of determining the deductibility of losses under sec_165 relating to the amount of cash invested in partnerships petitioners argue that the absence of a profit objective at the partnership level should be irrelevant and the profit objective test should be measured only at the individual partner level petitioners rely on 935_f2d_703 5th cir revg and remanding 93_tc_553 as supporting a loss deduction for the amount of cash they invested in white rim in echols however the profit objective of the partnership was not at issue the echols case involved what was treated as a legitimate for-profit partnership and the court_of_appeals for the fifth circuit addressed only the timing and manifestation of the taxpayers’ abandonment of their interest in the partnership and the worthlessness of their interest in the partnership because the profit objective of the partnership was not challenged the court_of_appeals for the fifth circuit in echols examined only the profit objective at the individual investor level the parties stipulate that white rim's transactions for all relevant purposes were identical to those of technology one of the partnerships involved in 99_tc_132 in which we concluded that the activities and transactions of the partnerships were tax-motivated and did not constitute legitimate for-profit business transactions petitioners agree to be bound by krause v commissioner supra with respect to the activities of white rim therefore we conclude that the activities and transactions of the white rim partnership like those of technology were not legitimate profit-oriented business dealings and lacked economic_substance because the activities and transactions of the white rim partnership lack economic_substance petitioners are not entitled to a loss deduction under sec_165 for their cash investment in the white rim partnership notwithstanding their individual profit objective in investing in the partnership to reflect the foregoing an appropriate order will be issued
